DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 01/11/2022.
•	Claims 1, 12, and 16 have been amended and are hereby entered.
•	Claims 2, 5, 8-11, 13-15, and 18-20 have been canceled.
•	Claims 1, 3-4, 6-7, 12, and 16-17 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed January 11, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 9-11, that the claims do not recite an abstract idea, the Examiner respectfully disagrees.  The Applicant further argues that the claims are directed to electronically exchanging data between devices so that one device can generate a recommendation, and that the claims are directed to interactions among electronic devices that enable one of the devices to generate a recommendation related to a risk transaction.  The argument is not persuasive.  As indicated in the USC § 101 rejection below, the claimed inventions allows for interacting with a first entity to create a definition document associated with a transaction between a first entity and a second entity, the definition document describing work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, establish attribute resource values associated with risk attributes based on data in the definition document, record issuance of an insurance policy covering the first entity for the work described by the work description, provide a transaction-based risk arrangement, and facilitate a recommendation of an additional entity by the first entity.  The Specification at [0001] discloses that it is advantageous to protect against unexpected risks, such as those associated with transaction-based tasks, and, for example, “it might be advantageous for a vendor or other entity to protect itself when performing an episodic or "one time only” undertaking. Manually this type of risk protection, however, can be a complicated, 
Applicant further argues, on page 11, that the claims enhance capabilities of an electronic device to generate an analysis and recommendation, and is not a fundamental economic practice.  The argument is not persuasive.  As an initial matter, the Examiner respectfully notes generating an analysis and recommendation using a general purpose computer does not improve the functioning of the computer.  Furthermore, the pending claims do not describe a technical solution to a technical problem.  Rather, the pending claims are directed to solving the problem of insurance coverage for “one time only” undertaking of vendors (see at least [0001] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., insurance coverage for “one time only” undertaking of vendors, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.  
Regarding Applicant’s arguments on page 11, that the Examiner’s application of Prong One represents a clear deficiency in the prima facie case of the present rejection, the Examiner respectfully disagrees.  The Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Regarding Applicant’s argument on page 11, that the claims are directed to a practical application of the abstract idea, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a system to provide an automated transaction-based risk assignment via a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor, the system comprising: a risk relationship data store containing electronic records; the back-end application computer server, coupled to the risk relationship data store, programmed to perform claimed functions; store the automatically established attribute resource values associated with risk attributes in the risk relationship data store; reducing a number of electronic messages transmitted via a communication network; the feedback information further including pictures or videos of completed products; and (c) a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, a user interface, a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The user interface, processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to the business process at [0001]-[0002], disclosing at [0001] that it is advantageous to protect against unexpected risks, such as those associated with transaction-based tasks, and, for example, “it might be advantageous for a vendor or other entity to protect itself when performing an episodic or "one time only" undertaking. Manually this type of risk protection, however, can be a complicated, time consuming, and inconvenient task, especially when there are a substantial number of inter-related systems, entities, and/or other factors involved in an agreement. For example, freelancers often do not purchase insurance for relatively small jobs due to the difficulties in pricing and obtaining such insurance (e.g., the vendor might need to contact an 
Regarding Applicant’s arguments on pages 11-12, that the claims improve the overall efficiency of the system, the Examiner respectfully disagrees.  The Applicant further argues, on page 12, that the present invention is a specific advancement in the area of electronic risk protection by providing benefits in data accuracy, data availability, and data integrity, thereby providing improvement to conventional risk protection systems.  The argument is not persuasive.  As an initial matter, improving risk protection systems is not an improvement in the functioning of the computer itself or an improvement to any other technology or technological field, but rather is an improvement to a business process (i.e., insurance coverage for “one time only” undertaking of vendors).  Furthermore, the Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  
Applicant reliance upon Core Wireless, on pages 12-13, is misplaced.  In Core Wireless, the claims were found to patent eligible because they pertained to improvement to a graphical Core Wireless addressed specific problems with traditional user interfaces on mobile devices, particularly devices with small displays, showing that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ' 020 patent at 1:47–49.  The claims and specification in Core Wireless were directed towards this problem and resulted in a benefit of the speed of a user' s navigation through various views and windows being improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.  The Examiner fails to see how Core Wireless
Regarding Applicant’s arguments on page 13 regarding Examples 37, 40, 41, and 42, the argument is not persuasive.  As an initial matter, with respect to USPTO Examples, the Examiner analyzes the claims under the two part framework under Alice/Mayo. The Examples provided in Office Guidance are hypothetical and intended to be illustrative only. While some of the fact patterns in the examples draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions.  Furthermore, the Applicant has not described how the claims of the instant application are similar to the claims at issue in the Examples; merely the fact that the claims of the instant application and the claims of the Examples “receive information” from an entity and facilitate “transmission of data via a user interface” is not enough of a similarity to conclude that the claims of the instant application are analogous to the claims of the Examples.  The Examiner finds no parallel between the Applicant’s claims and the hypothetical, patent-eligible claims described in Examples 37, 40, 41, and 42.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 12 and 16-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12, and 16 are directed to a system (claim 1), a method (claim 12) and an apparatus (claim 16).  Therefore, on its face, each independent claim 1, 12, and 16 is directed to a statutory category of 
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 16 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a system to provide an automated transaction-based risk assignment, the system comprising: records that represent a plurality of risk relationships between the enterprise and a plurality of entities, wherein each record includes a relationship identifier and a set of attribute resource values associated with risk attributes; (i) receive an indication of a transaction between a first entity and a second entity, the first entity being a vendor and the second entity being a client of the first entity, the indication of the transaction including at least one of: a client identifier and a project type, (ii) interact with the first entity to create a definition document associated with the transaction, the definition document including a work description that describes work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, (iii) receive from the first entity an indication that a transaction-based risk relationship should be created with the enterprise in connection with the transaction, (iv) responsive to the received indication that the transaction-based risk relationship should be created, automatically establish attribute resource values associated with risk attributes based only on data in the definition document without obtaining additional information from the vendor, (v) record issuance of an insurance policy covering the first entity for the work described by the work description; (vi) provide a transaction-based risk arrangement, (vii) facilitate a recommendation of an additional entity by the first entity, (viii) receive from the vendor a request for feedback information about the vendor, (ix) receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and x) receive from clients in the sub-set feedback information about a quality of work performed by the vendor in connection with transactions, including a numerical feedback score that reflects an opinion of a customer about the vendor's performance, without receiving feedback information from clients not in the sub-set; (xi) generate, based on the received feedback information: an analysis of the vendor as compared to other similar vendors based on the numerical feedback score, and recommendations for opportunities for the vendor including matches with other vendors; a limited set of the feedback information to a user from clients in the sub-set.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices including insurance, and commercial or legal interactions of business relations (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for interacting with a first entity to create a definition document associated with a transaction between a first entity and a second entity, the definition document describing work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, establish attribute resource values associated with risk attributes based on data in the definition document, record issuance of an insurance policy covering the first entity for the work described by the work description, provide a transaction-based risk arrangement, and facilitate a recommendation of an additional entity by the first entity, which is a fundamental economic principle or practice, specifically a fundamental economic principle or practice of insurance, and a commercial and legal interaction, specifically a commercial interaction of business relations.  The mere nominal recitation of a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a system to provide an automated transaction-based risk assignment via a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor, the system comprising: a risk relationship data store containing electronic records; the back-end application computer server, coupled to the risk relationship data store, programmed to perform claimed functions; store the automatically established attribute resource values associated with risk attributes in the risk relationship data store; reducing a number of electronic messages transmitted via a communication network; the feedback information further including pictures or videos of completed products; and (c) a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via a distributed communication network, the interactive user interface display providing the automatically established attribute resource values associated with risk attributes, the graphical interactive user interface display including a dashboard interface displaying the analysis of the vendor as compared to the other similar vendors, and displaying information.  The additional elements are recited at a high-level or generality (i.e., as a generic the back-end application 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-4, 6-7, and 17 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Verifly launches a business product for gig economy” by Jonathan Shieber, dated May 23, 2018 https://techcrunch.com/2018/05/23/verifly-launches-a-business-insurance-product-for-gig-economy-workers/ (“hereinafter Shieber”) discloses an application for gig work in which users may open the company’s app and select the type of work they do in order to be provided a certificate of insurance that customers can refer to.
"Insurance in the Age of the Gig Economy;" dated December 2017, https://blog.microinsurance.com/storage/app/media/insurance-in-the-age-of-the-gig-economy-white-paper-cake-and-arrow-1.pdf (hereinafter “Gig Economy”) discloses that because Gig Economy workers are typically not considered full-time employees of an organization, they are unique in the labor force in that they often assume high levels of personal risk absent in more traditional forms of labor.  And, while many Gig Economy workers do hold personal insurance policies like homeowners or renters insurance, auto insurance, and health insurance, these insurance policies often do not cover the unique spectrum of risks incurred by Gig workers.
Patricia A. Kagerer, L. Keel, M. Yung; "What Have You Done for Me Lately? Ensuring a Successful Relationship Between a Construction Contractor, Broker and Insurance Carrier by Developing Innovative, Realistic Expectations and Involvement" dated June 2006 https://www.onepetro.org/conference-paper/ASSE-06-786 (hereinafter Kagerer”) discloses The current construction insurance market is facing many challenges in relation to safety, workers’ compensation and general liability, and coverage issues related to general liability claims, indemnification and additional insured status, as well as third-party, over-suits’ exposure from accidents, continue to create challenges for all construction contractors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694